Citation Nr: 0615074	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-04 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1970, and from January 1974 to January 1978, with 
additional service in the Reserve.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDINGS OF FACT

The medical evidence of record does not relate the veteran's 
current hepatitis C diagnosis to his military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for hepatitis C, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 
(2005).  Prior to initial adjudication of the veteran's 
claim, a letter dated in May 2002 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
Although the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, a VA examination 
was not accorded the veteran in this case as none was 
required.  See 38 C.F.R. § 3.159(c)(4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d).  Establishing 
direct service connection for a disability which has not been 
clearly shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(d); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had hepatitis C during service; 
(2) whether he has a current diagnosis of hepatitis C; and, 
if so, (3) whether the current diagnosis is etiologically 
related to service.  Medical evidence is needed to lend 
plausible support for all of the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).

The veteran seeks service connection for hepatitis C.  He 
claims that his inservice intravenous and intranasal drug use 
and occupational duties in Vietnam caused his hepatitis C.  
In his original February 2002 claim, the veteran claimed that 
his hepatitis C was due to Agent Orange exposure.  In a July 
2002 statement in support of his claim, the veteran asserted 
that he was infected with the hepatitis C virus as a result 
of delivering mail and payroll in Vietnam combat areas, 
driving trucks in jungle areas, and burning human waste while 
cleaning outhouses.  However, Agent Orange exposure, and the 
occupational duties stated by the veteran, are not risk 
factors for hepatitis C.  The recognized risk factors for 
hepatitis C include receipt of blood or blood products before 
1992; intravenous and intranasal drug use; occupational 
exposure to contaminated blood or fluids via employment in 
patient care or clinical laboratory work; high risk sexual 
practices; hemodialysis; organ transplants; and body piercing 
or tattooing.  

The veteran's only documented risk factors are intravenous 
and intranasal drug use, and high risk sexual activity.  The 
evidence of record shows that the veteran was a user of 
intravenous and intranasal drugs during active military 
service, as a January 1974 treatment record reveals the 
veteran reported intranasal drug use, and a January 1975 
psychological evaluation revealed admitted use of a variety 
of drugs.  Additionally, the veteran reported drug use 
between periods of active military service, as recorded in an 
April 1985 alcohol abuse program admission note, and for a 
period of 16 years after separation from active military 
service, as noted in a November 1992 VA mental disorders 
examination report.  Additionally, in a July 2002 statement 
in support of his claim, the veteran reported high-risk 
sexual activity.

However, there is no evidence that the veteran's inservice 
drug use or sexual activity resulted in hepatitis C.  The 
veteran's service medical records are negative for any 
symptoms of a liver disorder, or other findings related to 
hepatitis C.  Subsequent to service, the first mention of a 
hepatitis C diagnosis or abnormal liver function was in 2001, 
23 years after separation from service.  In the interim, an 
April 1985 liver function test was normal, and a September 
2000 abdomen ultrasound showed a liver of normal size, and 
absent of any intrahepatic lesions.  

Finally, although the veteran has a current diagnosis of 
hepatitis C, there is no medical evidence of record that 
relates such a diagnosis to military service.  In addition to 
the lack of continuity shown above, there is no objective 
medical opinion, offered by a credentialed medical 
professional, that shows a nexus between the veteran's 
current diagnosis and his military service.  To the extent 
that the veteran offers his own opinion that hepatitis C was 
incurred in service, his opinion is not probative on the 
issue.  Lay persons, such as the veteran, are not competent 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Because a diagnosis of hepatitis C does not exist in the 
service medical records, continuity of symptomatology since 
service discharge has not been shown, and the evidence of 
record does not relate the veteran's hepatitis C diagnosis to 
his military service, the preponderance of the evidence is 
against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


